Case 6:18-bk-06259-KSJ Doc134 Filed 03/09/20 Page 1of2

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
IN RE; Case No.: 6:18-bk-06259-K SJ
DANA MICALLEF
Debtor(s).

/
RESPONSE TO TRUSTEE’S MOTION FOR CONTEMPT

Debtor, by and through the undersigned attorney, hereby responds to Trustee’s Motion to Hold

Debtor in Contempt (Doc 133), as follows:

1.
2.

The Debtor admits the allegations set forth in Paragraphs 1, 2, 3, 6 and 10.

As to Paragraphs 4, Debtor acknowledges that the Trustee allowed additional time in
hopes the Debtor could purchase back his home and to work around the undersigned
counsel’s vacation in August, but denies any delay in having the property videotaped by
Trustee’s agents.

As to Paragraph 5, Debtor denies that he was not cooperating in getting the property
ready for sale as more explicitly set forth in Debtor’s Response to Trustee’s Motion for
Turnover (Doc116), which denials and assertions Debtor re-asserts herein.

As to Paragraphs 7 and 10, Debtor admits the allegations therein with the exception of
subsections 7d and 7e, which Debtor denies and disputes. Trustee’s agent/realtor advised
Debtor that removing the vehicles would help with curb appeal, but “no worries if they
stay”. As of the date hereof, the exterior of the property has been cleaned and vehicles
removed.

As to Paragraph 8, Debtor acknowledges the Trustee’s patience, but some delays were
due to circumstances beyond his control.

As to Paragraph 9, Debtor vacated the property on February 13 with Trustee’s consent,
advising Trustee’s agent that he would return to finish cleaning interior which he was
doimg until locks were changed. Debtor therefore denies the allegations herein.

As to Paragraph 11, Debtor denies that his actions have impeded the Trustee’s
agent/realtor’s efforts to show the property to potential buyers. Debtor contends that the
exaggerated listing price was precluding interest and/or showings. The recent reduction
in listing price is more attributable to market conditions and the more realistic value of

the property and will now likely generate more interest/showings.
Case 6:18-bk-06259-KSJ Doc134 Filed 03/09/20 Page 2 of 2

8. Asto Paragraph 12, most of the delays after the F ebruary 7" move-out date were related
to Debtor’s automobile accident injuries and limited mobility. Debtor has kept in touch
with the Trustee’s agent/realtor and his undersigned counsel as to his moving/cleaning
efforts. The alleged additional attorneys’ fees were unnecessary and unreasonable, and
therefore Paragraph 12 is denied.

9, As to Paragraph 13, Debtor disputes and denies any request for deductions from his
homestead proceeds as unnecessary and unreasonable. Under circumstances wherein a
trustee takes control of a debtor’s real property, it would be normal and expected there
would be a final cleaning and lock change.

10. Based on the above-circumstances, Debtor requests this Court deny Trustee’ s request for
contempt, and further provide that any reasonable expenses for preparing the home for
further showings be deemed part of the Trustee’s expense of the sale and/or an
administrative expense of the estate, and not deducted from Debtor’s homestead
proceeds.

WHEREFORE, Debtor respectfully requests this Court deny Trustee’s Motion.

Certificate of Service
IT HEREBY CERTIFY that I have furnished a copy of the above and foregoing via Electronic

Notice to Cynthia E. Lewis at clewis@lewismonroe.com: this Ge day of March, 2020.

SNELL & SNELL,

WOO

w AY J. SNELL

Florida Bar #72936

436 N. Peninsula Drive

Daytona Beach, FL 32118

(386) 255-5334/(386)-255-5335-fax
Attorney for Debtor

Email: snellandsnell@mindspring.com

 
